DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April has been entered.
 
Response to Amendment
	Applicant’s response filed 06 April 2022 has been received and entered.  Claim 27 has been amended and claims 1-26, 32, 34, 35 and 42-45 have been previously canceled.  Claims 27-31, 33, 36-41 and 46 are currently pending and under consideration in the instant office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 06 April 2022 have been fully considered but are not deemed to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-31, 33 and 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting ADM activity in a subject by administration of an ADM antibody, does not reasonably provide enablement for “modulating the ADM activity of a patient that suffers from a chronic and/or acute disease or condition and has organ dysfunction or organ failure… wherein the method is for treatment of the organ dysfunction or organ failure in the patient”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant claims have been amended to recite that the method for modulating the ADM activity of a patient is in one that “suffers from a chronic and/or acute disease or condition and has organ dysfunction or organ failure” and “wherein the disease or condition is selected from severe infection, Systemic inflammatory Response-Syndrome (SIRS), sepsis, diabetes, cancer, vascular disease, shock, organ dysfunction, burning, surgery, trauma, poisoning or chemotherapy” and “wherein the organ is selected from the heart, kidney, liver, lungs, pancreas, small intestines or spleen”.  The antibodies in the claimed method bind to adrenomedullin and inhibit its activity in the body.  Adrenomedullin (ADM) is a protein that acts as a vasodilator.  Administration of antibodies which bind to ADM inhibit the activity of ADM and inhibit the vasodilation caused by ADM.  There is no evidence or line of reasoning to suggest that ADM is involved in all chronic and/or acute diseases or conditions listed in the claim or that ADM is involved in any and all organ dysfunction or organ failure listed in the claim which may occur in subjects with any of the recited conditions.  
The art of record (see Hinson et al.  Endocrine Rev.  21:  138-167, 2000) teaches that adrenomedullin has been measured in a wide range of disease states:  cardiovascular disorders, respiratory disorders, endocrine disorders, hepatic cirrhosis, lung and GI cancers and ACTH-secreting adenoma, Raynaud’s disease, sepsis and Wegener’s granulomatosis (Table 4).  However, this is no evidence presented in the art that these increases indicate a causal relationship to disease incidence.  The reference teaches that “Plasma adrenomedullin is increased in a variety of pathological conditions, usually, it appears, as a compensatory response to cardiovascular changes.  The one situation where plasma adrenomedullin concentrations may reach those levels required for receptor activation is in septic shock, where adrenomedullin may cause cardiovascular change” (page 157, 2nd column, section V).  Thus, the guidance in the art provides support for the utilization of the instantly claimed method in the treatment of sepsis and septic shock, but does not provide guidance to enable one of skill in the art to practice the method as currently claimed for treatment of organ dysfunction or organ failure in a subject having a chronic or acute disease/disorder.  The specification fails to provide a nexus between adrenomedullin and organ dysfunction or organ failure in a subject having a chronic or acute disease/disorder such that one of ordinary skill in the art would reasonably conclude that inhibition of ADM activity in said subject would result in treatment of organ dysfunction or organ failure in those subjects.
With regard to the limitation of “modulating the ADM activity of a patient”, the antibodies in the claimed method bind to adrenomedullin and inhibit its activity in the body.  Adrenomedullin (ADM) is a protein that acts as a vasodilator.  Administration of antibodies which bind to ADM inhibit the activity of ADM and inhibit the vasodilation caused by ADM.  Therefore, the antibodies being administered in the claimed method do not “modulate” but rather, they would inhibit ADM activity.  “Modulate” indicates that a substance would control or regulate the activity of something, but the antibodies of the instant claims would only inhibit and therefore, the breadth of “modulate” is not enabled.  The claims could recite that the subject being treated has a particular condition which might be improved by the administration of antibodies to ADM such as conditions in which ADM is increased and the subject is experiencing unwanted vasodilation where vasoconstriction would be beneficial.  However, the currently drafted claims encompass organ dysfunction/failure wherein not all organ dysfunction/failure is related to vasodilation such that administration of an agent that inhibits ADM and causes vasoconstriction would result in a reduction of the dysfunction or treatment of the organ failure.  
Therefore, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to practice the instantly claimed methods for the treatment of organ dysfunction/failure in a patient with the recited chronic/acute disease/disorders.
Due to the large quantity of experimentation necessary to determine what patients with chronic/acute disease/disorder and organ dysfunction/organ failure would be amendable to treatment with an ADM antibody, the lack of direction/guidance presented in the specification regarding the same, the absence of sufficient working examples directed to the same, the complex nature of the invention, the state of the prior art establishing that increases in plasma adrenomedullin in a variety of pathological conditions is probably a result of compensatory responses to cardiovascular changes and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  Therefore, the claims are not enabled for the reasons provided above.

Response to Arguments
	Applicant asserts at page 6 of the response that the burden of proof of non-enablement rests with the PTO to show the method would not work for the claimed scope and that evidence supporting a nexus to septic shock or sepsis does not amount to evidence that there is not a nexus to other disease or conditions recited in the instant claims.  Applicant cites In re Marzocchi and asserts that enablement of the claims must be assumed to be present unless there is a reason to doubt the objective truth of the statements contained therein.  
Applicant asserts that relevant indication of causality can be derived in principle from genetic evidence or by successful therapeutic intervention.  Applicant cites a reference by Karpinich et al. describing ADM knock-out animals with negative phenotypic effects related to endothelial barrier function.  Applicant asserts that this function plays an important role in many disease states.  Applicant also cites Kita et al. in which the adrenomedullin peptide has been therapeutically used.  Applicant concludes that this supports a causal relationship between elevated plasma ADM concentrations and disease incidence.
	Applicant’s arguments have been fully considered, but are not found persuasive.  The cited references fail to demonstrate any important role of adrenomedullin in disease states such that their teachings would support the enablement of the instant claims.  In fact, the teachings in Kita et al. would be contrary to the instant claims because Kita et al. teach that adrenomedullin teaches that the administration of adrenomedullin to treat cardiovascular conditions “seems to be promising” (see last sentence of the conclusion).  This would be contrary to the instant claims which administer an antibody to adrenomedullin which would be inhibitory.
	Applicant asserts that the claims have been amended to specify the disease or condition as being selected from severe infection, Systemic inflammatory response-Syndrome (SIRS), sepsis, diabetes, cancer, vascular disease, shock, organ dysfunction, burning, surgery, trauma, poisoning or chemotherapy, and the organ failure or dysfunction being in an organ selected from the heart, kidney, liver, lungs, pancreas, small intestine or spleen.  Applicant asserts that the rejection was based on a lack of specificity as to the disease/condition and organ and therefore, the amendment renders the rejection moot.
	Applicant’s argument has been fully considered, but is not found persuasive.  First, the claims are directed to “modulating the ADM activity of a patient”.  The claims are not enabled for the full scope of “modulating” as the antibodies which are administered would only inhibit ADM activity and not stimulate ADM activity.  Modulate would encompass changes in either direction but the antibodies being administered would only inhibit.  Therefore, the full scope of “modulate” is no supported by the instant specification as originally filed.  Applicant has failed to address this issue.  
	Next, the claims encompass modulating the ADM activity of a patient that suffers from a chronic and/or acute disease or condition that has organ dysfunction or organ failure.  As pointed out in the rejection, Hinson et al. teach that adrenomedullin has been measured in a wide range of disease states:  cardiovascular disorders, respiratory disorders, endocrine disorders, hepatic cirrhosis, lung and GI cancers and ACTH-secreting adenoma, Raynaud’s disease, sepsis and Wegener’s granulomatosis (Table 4).  However, this is no evidence presented in the art that these increases indicate a causal relationship to disease incidence.  The reference teaches that “Plasma adrenomedullin is increased in a variety of pathological conditions, usually, it appears, as a compensatory response to cardiovascular changes.  The one situation where plasma adrenomedullin concentrations may reach those levels required for receptor activation is in septic shock, where adrenomedullin may cause cardiovascular change” (page 157, 2nd column, section V) (emphasis added).  Therefore, one of ordinary skill in the art would not reasonably conclude that administration of an antibody which binds and inhibits adrenomedullin would treat organ dysfunction/failure in a wide variety of conditions including those diseases/conditions listed in the claims because Hinson et al. teach that adrenomedullin appears to be compensatory.  Furthermore, Hinson et al. point out that the one situation in which adrenomedullin levels may reach a level to cause cardiovascular changes, and therefore, may be a target for therapy, is in septic shock.  The instant specification fails to demonstrate any other disease/disorder in which adrenomedullin is elevated and in which inhibition of its activity would provide a therapeutic benefit.  
	In the previous Office action, it was pointed out that elevated levels of ADM in patients with chronic and/or acute disease does not support an undesired effect of ADM on organ sufficiency, in general.  As stated previously, Takahashi (cited on page 2) teach that adrenomedullin is increased in the failing heart and that “the increased production of adrenomedullin in the heart may be of benefit to the patients with myocardial infarction and/or heart failure, possibly through its direct action on the myocardium, vasodilator action, natriuretic action and suppressive effect on aldosterone secretion” (see page 91, column 1).  Takahashi at page 94, column 1 concludes that “adrenomedullin seems to be involved in the pathophysiology of heart failure, myocardial infarction, hypertension, atherosclerosis and other cardiovascular diseases, and may act as a compensatory factor for these diseases”.  Eto teaches that adrenomedullin is increased in plasma and tissues “in response to pathological conditions such as hypervolemia, hypertension, tissue ischemia or hypoxia, and inflammatory damage by cytokines” but the “increased plasma and tissue AM seems to function as the counter-regulator for the pathologically deviated circulation, tissue ischemia or tissue injuries by toxic factors through its humoral action or the paracrine/autocrine action” (see paragraph spanning pages 1704-1705).  Eto also teaches that intravenous infusion of adrenomedullin into patients with congestive heart failure predominaly improved cardiac function (see page 1705, paragraph 2).  Page 3 of the specification notes that adrenomedullin levels are significantly elevated in a number of pathological states.  
	Additional references which point to a protective role for adrenomedullin were provided previously as well.  Iseri et al. (Reg. Pep.  146:  99-106-5, 2008) teach that adrenomedullin treatment resulted in a significant protection in tissues tested against burn injury.  Adrenomedullin treatment was also effective in attenuating hepatic and kidney dysfunction due to burn injury which suggests that adrenomedullin administration may protect the tissues against burn-induced injury (see abstract).  Nui et al. (Circulation  109:  1789-1794, 2004) teach that endogenous adrenomedullin exerts a protective effect against stress-induced cardiac hypertrophy and thus may represent a useful tool for treatment of cardiovascular disease (see abstract).  Zhang et al. (Reg. Pep.  152:  82-87, 2009) teach that adrenomedullin is protective in gut ischemia and reperfusion injury and administration of adrenomedullin has a therapeutic effect in the rat model of intestinal ischemia/reperfusion-induced organ injury. These references are cited in the specification at pages 1-5 and these references found that elevated levels of adrenomedullin in disease states appear to be protective and not causative of the disease conditions except for the condition of sepsis and septic shock (see at least Hinson et al.).  Based on the totality of the evidence presented, one of ordinary skill in the art would not have a reasonable expectation of treating organ dysfunction/failure in patients suffering from the disease/conditions listed except for sepsis and septic shock because sepsis/septic shock is the only situation in which elevated levels of adrenomedullin appear to be causative in nature and therefore, inhibition of adrenomedullin in these patients would have the expected effect of providing a therapeutic benefit.
	Applicant continues to argue that the burden of proof of non-enablement rests with the PTO to show the method would not be reasonably expected to work for the claimed scope.  In response, Applicant is again directed to the prior art which is cited above which clearly teaches that those of ordinary skill in the art believe that adrenomedullin plays a protective role for organ dysfunction/failure expect in the circumstance of sepsis as taught by Hinson et al.  Additionally, because the claimed methods administer an antibody which inhibits adrenomedullin, those of ordinary skill in the art would necessarily not find methods encompassing increasing/stimulating ADM activity to be enabled, yet the claims are directed to “modulating ADM activity” which necessarily encompasses both inhibition/reducing as well as stimulating/increasing.  Again, this aspect of the rejection has not been addressed.
	Applicant argues at pages 8-9 that the claims are not directed to treating all organ dysfunction or failure in any organ.  Applicant asserts that the specification makes clear that the method is useful for treating organ insufficiency in the non-specified organs when associated with the now-specified chronic and/or acute disease/condition.  Applicant asserts that the treatment allows for recovery of the organ and that it is a treatment to reduce organ insufficiency. Applicant’s arguments have been fully considered, but are not found persuasive for the reasons provided above.  The totality of the prior art teaches that adrenomedullin increases are in response pathological conditions as evidenced by Eto which teaches that adrenomedullin is increased in plasma and tissues “in response to pathological conditions such as hypervolemia, hypertension, tissue ischemia or hypoxia, and inflammatory damage by cytokines” but the “increased plasma and tissue AM seems to function as the counter-regulator for the pathologically deviated circulation, tissue ischemia or tissue injuries by toxic factors through its humoral action or the paracrine/autocrine action” (see paragraph spanning pages 1704-1705).  
	At pages 9-10 Applicant again argues that publications of record (newly submitted and already of record) demonstrate improvement of function of several impaired organs in preclinical models and “the general applicability of anti-ADM antibodies to reduce organ insufficiency”.  Applicant’s argument has been fully considered but is not found persuasive.  As stated previously, Blet et al. is directed to treatment in septic rats.  Geven et al. utilizes rodent models of sepsis.  The Laterre paper is a phase II clinical trial for sepsis.  Schurholz is directed to sepsis and septic shock (based on the limited amount of text in English).  Thiele et al. use a porcine two hit model of hemorrhagic and septic shock.  Therefore, not a single reference is directed to “the general ability of the method to treat organ dysfunction or failure” outside the context of sepsis or septic shock.  This point is important because Hinson et al. teach that “Plasma adrenomedullin is increased in a variety of pathological conditions, usually, it appears, as a compensatory response to cardiovascular changes.  The one situation where plasma adrenomedullin concentrations may reach those levels required for receptor activation is in septic shock, where adrenomedullin may cause cardiovascular change” (page 157, 2nd column, section V).  From the teaching of Hinson et al., one of ordinary skill in the art would reasonably conclude that adrenomedullin is a protective agent except in conditions when plasma concentrations reach a level in which adverse physiological activities occur, such as in septic shock.  None of the references cited by Applicant show that adrenomedullin activity is pathological and require inhibition in any condition/disease of organ dysfunction/failure other than in the situation of septic shock or sepsis.  The totality of the prior art provides one of ordinary the expectation that adrenomedullin is protective for organ dysfunction/failure in conditions other than sepsis/septic shock as cited above.  Applicant is correct that the standard for enablement is not absolute predictability, but only reasonable expectation of success.  Contrary to Applicant’s assertions, the only disease/condition in which one of ordinary skill in the art would reasonably expect inhibition of adrenomedullin to be therapeutic for treatment of organ dysfunction or organ failure would be in the case of sepsis and septic shock.  The totality of the prior art cited above in rebuttal demonstrates that in a host of conditions which include vascular disease and burn injury, adrenomedullin exerts protective effects such that a skilled artisan would not find it reasonable to inhibit ADM with an antibody and reasonably expect such inhibition to be therapeutic.  Therefore, the claims are broader than the enabling disclosure for the reasons provide above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Pat. 9,304,127. ‘127 is directed to pharmaceutical compositions of anti-ADM antibodies consistent with those antibodies in the instant claims.  ‘127 also claims a method for modulating the activity of adrenomedullin in a subject in need thereof by administering said compositions or antibodies (claim 16) wherein the subject is suffering from systemic inflammatory response syndrome, sepsis or shock (claim 17).  Systemic inflammatory response syndrome is an acute condition which presents with at least two symptoms from fever or hypothermia, tachycardia, tachypnea and change in blood leucocyte count.  Therefore, patients with SIRS would also have an organ dysfunction (heart or lung or immune system).  Sepsis is an acute condition which presents with fever, difficulty breathing, low blood pressure, fast heart rate and mental confusion therefore patients with sepsis also experience organ dysfunction (heart and brain).  Shock is an acute condition and presents with low urine output or dark urine as well as rapid heartbeat or heartbeat irregularities therefore patients with shock also have organ dysfunction (kidney and heart).  Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because they encompass common, overlapping subject matter and the practice of the method of ‘127 would anticipate the instant claims.

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Pat. 9,402,900.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would be anticipated by the claims of ‘900.  ‘900 is directed to a method of modulating the activity of adrenomedullin in a subject in need of stabilization of the systemic circulation.  Claim 15 specifically identifies the subject as suffering from systemic inflammatory response syndrome, sepsis, shock or organ dysfunction.  Systemic inflammatory response syndrome is an acute condition which presents with at least two symptoms from fever or hypothermia, tachycardia, tachypnea and change in blood leucocyte count.  Therefore, patients with SIRS would also have an organ dysfunction (heart or lung or immune system).  Sepsis is an acute condition which presents with fever, difficulty breathing, low blood pressure, fast heart rate and mental confusion therefore patients with sepsis also experience organ dysfunction (heart and brain).  Shock is an acute condition and presents with low urine output or dark urine as well as rapid heartbeat or heartbeat irregularities therefore patients with shock also have organ dysfunction (kidney and heart).  With regard to organ dysfunction, subjects with organ dysfunction would necessarily have an underlying acute or chronic condition that results in the organ dysfunction.  Therefore, the methods of the ‘900 anticipate the instant claims.  

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Pat. No. 9,140,696. The claims of ‘696 are limited to therapy of systemic inflammatory response syndrome, sepsis or shock, however, the methods utilize the same antibodies of the instant claims and the instant claims clearly encompass the patient populations recited in ‘696 (see claim 45).  Systemic inflammatory response syndrome is an acute condition which presents with at least two symptoms from fever or hypothermia, tachycardia, tachypnea and change in blood leucocyte count.  Therefore, patients with SIRS would also have an organ dysfunction (heart or lung or immune system).  Sepsis is an acute condition which presents with fever, difficulty breathing, low blood pressure, fast heart rate and mental confusion therefore patients with sepsis also experience organ dysfunction (heart and brain).  Shock is an acute condition and presents with low urine output or dark urine as well as rapid heartbeat or heartbeat irregularities therefore patients with shock also have organ dysfunction (kidney and heart).  Therefore, the instant claims would be anticipated by the claims of ‘696.


Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,227,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to methods which utilize the antibodies recited in ‘405 and encompass common patient populations as subjects in need of regulation of fluid balance are encompassed by the generic recitation of “patient” in the instant claims.  Claim 8 of ‘405 specifically recites that the subject is suffering from kidney dysfunction.  Therefore, the claims of the instant application encompass common subject matter with '405 and ‘405 would anticipate the instant claims. 

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 10,221,238.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to methods which utilize the antibodies recited in ‘238 and encompass common patient populations as subjects in need of therapeutic intervention for organ dysfunction or organ failure are encompassed by the generic recitation of “patient” in the instant claims.  Furthermore, claim 42 recites that the method is for prevention and reduction of organ dysfunction or organ failure in the patient.  Therefore, the claims of the instant application encompass common subject matter with '238 and would anticipate the instant claims. 

Response to Arguments
Applicant argues at page 10 of the response that they maintain their previous arguments but “if allowable subject matter is otherwise indicated, applicants will consider filing a terminal disclaimer”.   Applicant’s arguments (or lack thereof) have been fully considered, but are not found persuasive.  The rejection is maintained for the reasons of record.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iinuma et al.  Peptides  31:  865-871, 2010.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647